     2:19-cv-03313-RMG-MGB           Date Filed 06/23/20       Entry Number 80        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

William Joe Sturkey,                )                        Civil Action No. 2:19-3313-RMG
                                    )
                                    )
                     Plaintiff,     )
                                    )                                     ORDER
       v.                           )
                                    )
R.N. Pitman, et al.,                )
                                    )
                                    )
                     Defendants.    )
___________________________________ )

        Before the Court is the report and recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 72) recommending that Plaintiff’s motion for a preliminary injunction (Dkt. No. 48) be

denied. For the reasons set forth below, the Court adopts the R & R as the Order of the Court and

denies Plaintiff’s motion.

I.      Background

        Plaintiff filed this action pro se alleging violations of his constitutional rights pursuant to

42 U.S.C. § 1983. (Dkt. No. 12). Plaintiff is a pretrial detainee at Greenville County Detention

Center (“GCDC”) and he now moves for a preliminary injunction. (Dkt. No. 48). Plaintiff alleges

that his “cardiologist prescribed a special non sodium diet ‘kosher’ as part of the Plaintiff’s medical

treatment and to prevent the sodium, fatty tissue and cholesterol that was causing plaque to build

up in [Plaintiff’s] arteries and high blood pressure.” (Id. at 1). Plaintiff avers Defendants “informed

me that regardless of what my doctor said, I could not have [the kosher diet] because it was a

religious diet.” (Id. at 6). Plaintiff avers Defendants’ failure to provide a “non sodium diet . . .

caused another heart attack.” (Id.). Plaintiff seeks an injunction requiring that Defendants provide

him with a “kosher diet.”



                                                  -1-
     2:19-cv-03313-RMG-MGB          Date Filed 06/23/20      Entry Number 80         Page 2 of 4




        On May 15, 2020, Defendants filed a response in opposition. (Dkt. No. 60). Defendants

assert Plaintiff was “on the Heart Healthy diet, which is a low fat, low sodium diet designed for

inmates with” health conditions such as Plaintiff’s but that Plaintiff now receives, at his request,

“a regular diet tray that is not a reduced sodium diet.” (Id. at 2-3). Defendants also assert that

Plaintiff has purchased “products known to be high in sodium, including sodas, a pickle, candy

and pork rinds.” (Id. at 2-3). Defendants also state that GCDC offers religious diets, but no “kosher

diet.” (Id. at 2).

        On May 29, 2020 Plaintiff field a reply repeating his initial arguments. (Dkt. No. 71).

        On June 1, 2020 the Magistrate Judge issued an R & R recommending that Plaintiff’s

motion be denied. (Dkt. No. 72). Plaintiff filed timely objections on June 22, 2020. (Dkt. No. 79).

Plaintiff’s objections, however, are non-specific in nature and raise no substantive argument.

II.     Legal Standard

A.      Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). This

Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, “a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). “Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation.” Wilson v. S.C. Dept of Corr., No. 9:14-CV-4365-RMG, 2015 WL


                                                 -2-
     2:19-cv-03313-RMG-MGB          Date Filed 06/23/20       Entry Number 80         Page 3 of 4




1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983). Plaintiff filed objections in this case, and the R & R is therefore reviewed de novo.

B.      Preliminary Injunction

        A party seeking a preliminary injunction must make a “clear showing” that (1) he is likely

to succeed on the merits, (2) he is likely to suffer imminent and irreparable harm absent preliminary

relief, (3) the balance of equities tip in his favor, and (4) an injunction is in the public interest.

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20-22 (2008); see also Metro. Reg’l Info. Sys.,

Inc. v. Am. Home Realty Network, Inc., 722 F.3d 591, 595 (4th Cir. 2013). This showing is required

because such interim relief is “an extraordinary remedy involving the exercise of a very far-

reaching power, which is to be applied only in the limited circumstances which clearly demand

it.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 811 (4th Cir. 1991) (citations

and internal quotation marks omitted).

III.    Discussion

        As the Magistrate Judge correctly concluded, Plaintiff’s motion should be denied. Under

the Winter framework, Plaintiff has not made a clear showing that he is likely to succeed on the

merits. Plaintiff makes no specific factual allegations that he is currently threatened with imminent

injury or loss or damage or that the balance of equities is tipped in his favor. Lastly, Plaintiff has

not shown that a preliminary injunction is in the public interest. And as noted above, Plaintiff’s

objections to the R & R are non-specific in nature and raise no substantive argument. They are

therefore overruled.

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS the R & R as the Order of the Court (Dkt.

No. 72) and DENIES Plaintiff’s motion for a preliminary injunction (Dkt. No. 48).

        AND IT IS SO ORDERED.


                                                 -3-
  2:19-cv-03313-RMG-MGB      Date Filed 06/23/20    Entry Number 80       Page 4 of 4




                                             s/ Richard Mark Gergel
                                             United States District Court Judge

June 23, 2020
Charleston, South Carolina




                                       -4-
